Citation Nr: 0105782	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1942 to December 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the VA RO in 
Philadelphia, Pennsylvania.  


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence to necessary to substantiate the claim, 
and eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The veteran was awarded entitlement to VA nonservice-
connected pension benefits in a June 1974 rating decision.  
In October 1998, the veteran's claim for entitlement to 
special monthly pension based upon the need for regular aid 
and attendance or on account of being housebound was 
received.  In conjunction with his claim, current medical 
records have been received and the veteran was afforded a VA 
housebound/aid and attendance examination.  In addition, the 
record reflects that the veteran current resides at the 
Northeastern Pennsylvania Veterans' Center where he receives 
"personal care services."  It is unclear if this is 
considered a nursing home or institutional care facility.

The RO has rated the veteran's disabilities as follows: 
chronic brain syndrome associated with brain trauma, rated as 
50 percent disabling; total right hip replacement, rated as 
30 percent disabling; thoracic kyphosis, rated as 20 percent 
disabling; peptic ulcer disease, rated as 20 percent 
disabling; chronic obstructive pulmonary disease, rated as 10 
percent disabling; coronary artery disease with hypertension, 
rated as 10 percent disabling; seizure disorder, rated as 1- 
percent disabling; and benign prostatic hypertrophy, rated as 
zero percent disabling.  The combined total rating is 90 
percent.  

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. § 1521(d) (West 
1991); 38 C.F.R. § 3.351(a)(1) (2000).  The veteran is in 
need of regular aid and attendance if he is helpless or is so 
nearly helpless as to require the regular aid and attendance 
of another person.  The criteria for establishing the need 
for aid and attendance include consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; whether 
the person is a patient in a nursing home because of 
incapacity; or whether the veteran establishes a factual need 
for aid and attendance.  38 U.S.C.A. § 1502(b) (West 1991); 
38 C.F.R. § 3.351(b)(c) (2000).  Under the provisions of 38 
C.F.R. § 3.352(a) (2000), the criteria include the inability 
of the veteran to dress or undress himself; to keep himself 
ordinarily clean; whether he requires frequent adjustment of 
any special prosthetic or orthopedic appliances; inability to 
feed himself; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect himself from hazards or dangers incident to his daily 
environment. It is only necessary that the evidence establish 
the veteran is so helpless as to need regular aid and 
attendance not that there be a constant need.  If the veteran 
is not in need of regular aid and attendance, consideration 
will be given as to whether the veteran is housebound.  38 
C.F.R. § 3.351(d) (2000).

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA's Schedule for Rating Disabilities (not including 
ratings based upon unemployability under § 4.17 of this 
chapter), the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351 (d) (2000).

In this case, the Board finds the medical evidence is 
insufficient to evaluate the veteran's claim.  In particular, 
the veteran's most disabling condition, according to the RO, 
is his chronic brain syndrome associated with brain trauma, 
however, there has been no psychiatric evaluation.  In 
addition, his various disabilities have not been fully 
evaluated in view of VA's rating criteria.  Also, the veteran 
is living at a facility with personal care assistance.  The 
veteran has indicated that he goes by bus twice a week 
shopping and to a veterans' service organization.  It is 
unclear if these outings are supervised by personnel from the 
facility.  

In light of the foregoing, the veteran should be afforded 
further VA examination, to specifically include psychiatric 
and optomology examinations, for evaluation of his various 
disabilities, and for medical opinion on matters pertinent to 
the claim.  Specifically, the physician should offer an 
opinion as to whether or not the veteran requires the daily 
personal health services of a skilled provider without which 
the veteran would require hospital, nursing home, or other 
institutional care; whether the veteran is substantially 
confined to his or her dwelling and the immediate premises 
or, if institutionalized, to the ward or clinical area; and 
whether it is reasonably certain that the veteran's 
disabilities and resultant confinement will continue 
throughout his lifetime.  The Board also emphasizes to the 
veteran that the information to be obtained on VA examination 
is vitally important to resolving the issues on appeal; 
hence, any failure to report to a scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2000).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

So that the examiner's review of the veteran's medical 
history is a fully informed one, the Board finds that all 
outstanding pertinent medical records, to include treatment 
records from any VA medical facilities and the Northeastern 
Pennsylvania Veterans' Center,  should be obtained and 
associated with the record.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
pertinent medical records.  This should 
specifically include all outstanding 
records from VA medical facilities and 
the Northeastern Pennsylvania Veterans' 
Center, as well as records from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  

2.  The RO should determine if 
Northeastern Pennsylvania Veterans' 
Center is considered a nursing home or 
institutional care facility.  After 
contacting this facility, the RO should 
determine if the veteran's weekly outings 
by bus are supervised and if 
transportation is provided by that 
facility.  

3.  After associating with the claims 
file all additional records and received 
pursuant to the above-requested 
development, and the determination noted 
above, the veteran should be afforded a 
VA examination to determine the current 
nature and extent, and manifestations of 
all of the veteran's disabilities.  The 
entire claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated x-rays and laboratory tests 
should be completed, and special eye and 
psychiatric consultations accomplished.  
The optomologist should pecifically 
indicate whether the veteran is blind or 
is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the 
visual field to 5 degrees or less.  

After receiving the psychiatric and 
opthamology consulation reports, and 
evaluating all of the veteran's remaining 
disabilities, the primary examiner should 
complete VA Form 21-2680 (Examination for 
Housebound Status or Need for Regular Aid 
and Attendance).  He/she render 
determinations as to whether the veteran 
has any physical incapacities, if he can 
dress or undress himself, keep himself 
ordinarily clean, whether he requires 
frequent adjustment of any special 
prosthetic or orthopedic appliances, 
whether he can feed himself, whether he 
can attend to the wants of nature, or 
whether he has any incapacity that 
requires assistance on a regular basis to 
protect himself from hazards or dangers 
incident to her daily environment.  In 
addition, the examiner should 
specifically opine as to whether or not 
the veteran requires the daily personal 
health services of a skilled provider 
without which the veteran would require 
hospital, nursing home, or other 
institutional care; whether the veteran 
is substantially confined to his or her 
dwelling and the immediate premises or, 
if institutionalized, to the ward or 
clinical area; and whether it is 
reasonably certain that the veteran's 
disabilities and resultant confinement 
will continue throughout his lifetime.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
set forth in a typewritten or otherwise 
legible report.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to all VBA Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
entitlement to special monthly pension 
based upon the need for regular aid and 
attendance or on account of being 
housebound in light of all pertinent 
evidence of record and legal authority, 
to specifically include that cited to 
herein.  The RO must assign an evaluation 
for each disability the veteran has and 
assign a diagnostic code and explain the 
basis for the evaluation assigned.  The 
RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.

7.  If the benefits sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




